Dear Senator Jones:
You have requested an opinion of this office as to whether a member of a parish school board may simultaneously serve as a member of the board of commissioners of the Tensas Basin Levee District.
The position on the parish school board is a local elective office and the position on the board of commissioners, which position is established by law as a local part-time appointive position.
Accordingly, there is no prohibition in law that would prevent a member of a parish school board from serving as a member of the Tensas Basin Levee District Board of Commissioners.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KENNETH C. DEJEAN Assistant Attorney General
KCD:ams 1503y